Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 1 of 10 Page ID #:6561



    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    2   Including Professional Corporations
      SASCHA HENRY, Cal. Bar No. 191914
    3 JONATHAN D. MOSS, Cal. Bar No. 252376
      shenry@sheppardmullin.com
    4 jmoss@sheppardmullin.com
      333 South Hope Street, 43rd Floor
    5 Los Angeles, CA 90071-1422
      Telephone: 213.620.1780
    6 Facsimile: 213.620.1398
    7 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    8   Including Professional Corporations
      ABBY H. MEYER, Cal. Bar No. 294947
    9 ameyer@sheppardmullin.com
      650 Town Center Drive, Fourth Floor
   10 Costa Mesa, CA 92626-1993
      Telephone: 714.513.5100
   11 Facsimile: 714.513.5130
   12 Attorneys for Defendant Younique, LLC
   13
                                    UNITED STATES DISTRICT COURT
   14
               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   15
   16
      MEGAN SCHMITT, DEANA                               Case No. 8:17-cv-01397-JVS-JDE
   17 REILLY, CAROL ORLOWSKY, and
      STEPHANIE MILLER BRUN,                             DEFENDANT YOUNIQUE, LLC’S
   18 individually and on behalf of                      REPLY MEMORANDUM IN
      themselves and all others similarly                SUPPORT OF MOTION IN LIMINE
   19 situated,                                          NO. 2 TO EXCLUDE JEFF
                                                         MCFADDEN UNDER F.R.E. 702
   20                      Plaintiffs,                   AND DAUBERT
   21           v.
                                                         Hearing Date: February 4, 2019
   22 YOUNIQUE, LLC                                      Hearing Time: 11:00 a.m.
   23                      Defendant.                    The Hon. James V. Selna
                                                         Santa Ana, Courtroom 10C
   24
                                                         SAC filed:        January 4, 2018
   25                                                    Trial Date:       February 19, 2019
   26
   27
                                [PUBLIC REDACTED VERSION]
   28

        SMRH:489201589 1          DEFENDANT’S REPLY ISO MOTION IN LIMINE #2 TO EXCLUDE JEFF MCFADDEN
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 2 of 10 Page ID #:6562



    1                                     REPLY MEMORANDUM
    2 I.        INTRODUCTION
    3           McFadden is not qualified to opine about the results of the chemical test
    4 conducted and analyzed by Impact Analytical. He earned a chemistry minor 34
    5 years ago and apparently has not used this portion of his education since. He is not
    6 a chemist,
    7                      , he does not teach chemistry,
    8                                                                                , which do
    9 not qualify him to give expert testimony in this case. McFadden strayed too far
   10 from the confines of his subject matter expertise (mechanical engineering) in
   11 rendering opinions here.
   12
   13
   14                             . Instead, McFadden
   15                                    . The Federal Rules of Evidence disallow this, as
   16 explained by Plaintiffs’ own cited case. Plaintiffs ask the Court to ignore these and
   17 more shortcomings by stating the general proposition that inadmissible evidence can
   18 be relied upon if experts in a field would rely on it. Stated differently, Plaintiffs
   19 argue that an otherwise unqualified expert can delegate the fundamental work to
   20 formulate the expert opinion to an unknown expert, and then wholly adopt the
   21 results of that work as his own, under the hearsay exception. That is not the law of
   22 evidence.                           ’s findings are inadmissible hearsay, and Younique
   23 would be prejudiced by the admission of the hearsay                           findings and
   24 McFadden simply restating them.
   25           It is Plaintiffs’ burden to establish that McFadden is qualified and his
   26 opinions admissible. In re Live Concert Antitrust Litigation, 863 F.Supp.2d 966,
   27 971 (C.D. Cal. 2012). Plaintiffs have not carried their burden and McFadden’s
   28 opinions, testimony, and Report should be excluded.

                                                       -1-
        SMRH:489201589 1         DEFENDANT’S REPLY ISO MOTION IN LIMINE #2 TO EXCLUDE JEFF MCFADDEN
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 3 of 10 Page ID #:6563
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 4 of 10 Page ID #:6564



    1 has “decades” of experience teaching “testing methods”. (C.f. Opp., 3:11-13, with
    2 Dkt. 142-2, Ex. B (resume).) McFadden admitted
    3                          . (Dkt. 147-2, Ex. C, 21:22-23; Gonnelli Decl., Ex. A, 91:1-3.)
    4           McFadden’s resume does not show that his experience as a mechanical
    5 engineer and instructor “entails significant overlap with chemistry.” (Dkt. 142-2,
    6 Ex. B.) Instead, his resume shows that he teaches courses about mechanical
    7 engineering, such as “manufacturing processes” and “electro-mechanical design.”
    8 (Id., p. 12.) Other than his college minor, his resume does not establish any
    9 connection with chemistry. (Id., generally.)
   10           Plaintiffs do not cite evidence, testimony, or case law to support their
   11 contention that scientists generally might use an FT-IR. They do not attempt to
   12 explain how a mechanical engineering background renders McFadden qualified to
   13 opine on the results of a chemical test, which is the providence of chemists. It is
   14 Plaintiffs’ burden to establish the admissibility of McFadden’s expert testimony, and
   15 they have not carried it.
   16           The cases cited by Plaintiffs are distinguishable because in each, the expert’s
   17 subject matter expertise was closely tied to the topic on which he or she would be
   18 rendering an opinion. In D.F. v. Sikorsky Aircraft Corp., 2017 U.S. Dist. LEXIS
   19 179651, *47 (S.D. Cal. Oct. 30, 2017), the court did not exclude the expert because
   20 the expert had “actual experience with the subject of his inquiry.” In United States
   21 v. Garcia, 7 F.3d 885, 889-90 (9th Cir. 1993), the expert also had actual experience
   22 with the subject matter because the expert was a child mental health specialist who
   23 had counseled approximately 40 sexually abused children and was permitted to
   24 opine on whether the child-victim of aggravated sexual assault would be
   25 traumatized by having to confront her abuser in court. In Doe v. Rose, 2016 U.S.
   26 Dist. LEXIS 188650, *7-9 (C.D. Cal. Aug. 31, 2016), the expert was qualified to
   27 testify on the effects of Rohypnol because he had master’s degrees in both
   28 pharmaceutical science and forensic toxicology. Finally, Audionics Sys. v. AAMP of

                                                    -3-
        SMRH:489201589 1     DEFENDANT’S REPLY ISO MOTION IN LIMINE #2 TO EXCLUDE JEFF MCFADDEN
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 5 of 10 Page ID #:6565



    1 Fla., Inc., 2015 U.S. Dist. LEXIS 180218, *7-8 (C.D. Cal. July 10, 2015), involved
    2 two patents that enabled local vehicle stereo controls to interface with aftermarket
    3 devices. The court found that the expert was qualified to testify as such because,
    4 among other things, he had years of experience working with devices that permitted
    5 end users to interface between a vehicle and a computer, including writing code for
    6 a software program that permitted an application to interface with devices inside a
    7 vehicle, and providing technical assistance to consumers experiencing interfacing
    8 problems. Id., *65-67. In each of Plaintiffs’ cited cases, the expert’s proponent
    9 demonstrated a close fit between the area of expertise and the area of expert
   10 testimony. This is lacking here.
   11           In issuing the Report, McFadden did not stay within the confines of his
   12 subject area. Avila v. Willits Environmental Remediation Trust, 633 F.3d 828, 839
   13 (9th Cir. 2011) (excluding expert; expert’s expertise in biology, immunology,
   14 toxicology, and chemistry did not qualify him to give opinions on whether burning
   15 activities created toxicologically significant amounts of dioxins). McFadden has no
   16 subject matter expertise in chemistry and he is therefore not qualified to offer any
   17 opinion about the results of the FT-IR spectroscopy test – a chemical test interpreted
   18 by chemists – conducted by third-party                         . See Fed. R. Evid. 702;
   19 accord, United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir. 2000) (admissibility
   20 turns on whether “the expert has appropriate qualifications … on that subject
   21 matter.” (emphasis added)).
   22           B.         Jeff McFadden’s Opinions Are Based Entirely On Hearsay And
   23                      Not On Any Specialized Education Or Training
   24           The record is unambiguous: McFadden based his entire expert opinion on the
   25                                  . McFadden testifies without qualification:
   26                      Q.
   27
   28

                                                      -4-
        SMRH:489201589 1        DEFENDANT’S REPLY ISO MOTION IN LIMINE #2 TO EXCLUDE JEFF MCFADDEN
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 6 of 10 Page ID #:6566
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 7 of 10 Page ID #:6567



    1 FT-IR testing. He believes that he selected
    2
    3                      . (Id., 170:22-173:3.)
    4
    5
    6                               (Id., 143:21-144:9.)
    7
    8                               . (Id., 144:23-145:23.)
    9
   10                       . (Id., 103:14-105:2.)
   11                                                          . (Id., 105:3-14.)
   12           Plaintiffs do not deny that the                    findings are hearsay; instead,
   13 they argue that this is “data upon which an expert in his field would reasonably rely
   14 in forming an opinion.” (Opp., 6:11-13.) However, Plaintiffs do not offer any
   15 evidence, testimony or case law supporting or establishing that chemistry experts in
   16 fact would rely on findings such as                          .1 Having failed to make any
   17 showing (which is their burden), under Plaintiff’s formulation of the legal rule, the
   18 question of whether the probative value of the data outweighs its prejudice should
   19 not even be reached. (Opp., 6:7-10.)
   20           Even if chemistry experts would rely on findings such as                         ,
   21 the probative value of this hearsay evidence does not outweigh the prejudice.
   22 Plaintiffs argue that “nothing prevented Defendant from seeking discovery from
   23             upon learning of its test results on August 1, 2018 when Defendant was
   24
        1
   25           Plaintiffs’ chain of custody counter is nonsensical. The Lash Enhancer was
                encased in an eyeglass case-type container. Brand new, the container was
   26           shrink-wrapped in plastic. The Lash Enhancer unit that McFadden received
   27                                    . (Dkt. 147-2, Ex. C, 52:5-8; c.f. Dkt. 106-4, Images
                4, 5.) The unit must have been opened before McFadden received it.
   28
                                           . (Dkt. 147-2, Ex. C, 46:11-47:21; 48:2-52:16.)
                                                       -6-
        SMRH:489201589 1        DEFENDANT’S REPLY ISO MOTION IN LIMINE #2 TO EXCLUDE JEFF MCFADDEN
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 8 of 10 Page ID #:6568



    1 provided with McFadden’s report by email.” (Opp., 7:16-18.) Plaintiffs are wrong:
    2 Younique could not conduct discovery because fact discovery had closed two
    3 months prior, on June 1, 2018. If Plaintiffs are contending that
    4 falls within the ambit of fact discovery, then Plaintiffs prejudiced Younique by
    5 failing to identify                      in their initial disclosures served on January 10,
    6 2018. (Dkt. 142-2, Henry Decl., ¶ 3.) Plaintiffs also prejudiced Younique by failing
    7 to produce the lab results during fact discovery, instead objecting to Younique’s
    8 request that Plaintiffs’ produce, “All documents relating to any testing performed
    9 regarding the [Lash Enhancer].” (Meyer Decl., Ex. A, no. 34 (Plaintiffs objected
   10 that this information would be produced during expert discovery).) If Plaintiffs are
   11 instead contending that                        falls within the scope of expert discovery,
   12 then Plaintiffs prejudiced Younique by failing to disclose                         as an
   13 expert. (Dkt. 142-2, Henry Decl., ¶ 4.) At this stage in the proceedings, there is no
   14 witness who can lay a foundation for the                         results. The inability to
   15 confront any witness is significant, and is exactly the reason why there is a rule
   16 against hearsay. Fed. R. Evid. Art. VIII (Hearsay), Adv. Comm. Introductory Note
   17 (“The Hearsay Problem”).
   18           Plaintiffs’ cases are distinguishable on their facts. First, the language on
   19 which Plaintiffs rely in Moreno v. Ross Island Sand & Gravel Co., 2015 U.S. Dist.
   20 LEXIS 127887, *19-20 (E.D. Cal. Sept. 23, 2015), is dicta because the party seeking
   21 to exclude the expert did not challenge the admissibility of the facts and data that the
   22 expert relied on.
   23           Plaintiffs’ second cited case, Jerpe v. Aerospatiale, 2007 U.S. Dist. LEXIS
   24 37666, *16-17 (E.D. Cal. May 10, 2007), is also distinguishable on its facts. There,
   25 the court noted that, while Fed. R. Evid. 703 permits an expert to rely on
   26 inadmissible “facts or data” when experts in the field would reasonably rely on
   27 them, the court found, “[n]evertheless, experts may not solely rely on the opinions
   28 of other experts.” Id., *16. At issue was whether the proffered expert, Dr. Kar, had

                                                    -7-
        SMRH:489201589 1     DEFENDANT’S REPLY ISO MOTION IN LIMINE #2 TO EXCLUDE JEFF MCFADDEN
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 9 of 10 Page ID #:6569



    1 adopted an opinion derived by Mr. Wilson. The court noted that, “Dr. Kar’s
    2 deposition testimony was somewhat ambiguous on the issue of whether he was
    3 merely relying on the same underlying data set produced at the direction of
    4 Mr. Wilson, or if he was relying on both that data set and the conclusions that
    5 Mr. Wilson drew therefrom. Nevertheless, Dr. Kar’s declaration clearly states that
    6 he independently arrived at his opinions by, for example, reviewing x-ray
    7 radiographs and ultrasonic data.” Id., *17. Here, however, on no less than 5
    8 occasions,
    9                                                                           . (See Dkt. 147-
   10 2, Ex. C, 146:22-147:4; 42:4-10; 58:16-25; 122:24-123:10; 120:10-18.) Under the
   11 teachings of Jerpe, McFadden’s opinions, testimony, and Report are not admissible.
   12           Plaintiffs also cite Jerpe for the proposition that an expert may, at times, rely
   13 on another expert’s work. (Opp., 6:18-7:1.) The facts here are also distinguishable.
   14 In Jerpe, Dr. Kar knew Wilson’s reputation and his qualifications, knew the
   15 reputation of Wilson’s team, and the team’s experience and qualifications; and Dr.
   16 Kar was confident that Wilson’s team knew what it was doing. (Id., citing Jerpe.)
   17 McFadden, however,
   18                                             . (Dkt. 147-2, Ex. C, 131:14-132: 20;
   19 145:14-23.)
   20
   21                                                                                          .
   22 (Id., 131:14-132:7.)
   23                                                      . (Id., 132:8-20.)
   24
   25
   26                  . (Id., 145:14-23.)
   27                                          . (Id., 108:6-9.)
   28           McFadden did not apply any subject matter expertise here.

                                                     -8-
        SMRH:489201589 1       DEFENDANT’S REPLY ISO MOTION IN LIMINE #2 TO EXCLUDE JEFF MCFADDEN
Case 8:17-cv-01397-JVS-JDE Document 168 Filed 01/18/19 Page 10 of 10 Page ID
                                  #:6570


  1
  2                                                     . This is impermissible, justifying
  3 exclusion of McFadden.
  4 III.      CONCLUSION
  5           For the further reasons stated herein, Jeff McFadden’s testimony, opinions,
  6 and Report should be excluded.
  7
  8 Dated: January 18, 2019
  9                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 10
 11
                                    By                      /s/ Abby Meyer
 12                                                        SASCHA HENRY
 13                                                     JONATHAN D. MOSS
                                                          ABBY H. MEYER
 14                                             Attorneys for Defendant Younique, LLC
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 -9-
      SMRH:489201589 1    DEFENDANT’S REPLY ISO MOTION IN LIMINE #2 TO EXCLUDE JEFF MCFADDEN
